210 F.2d 729
KLETZINGv.YOUNG et al.
No. 11845.
United States Court of Appeals District of Columbia Circuit.
Argued December 8, 1953.
Decided February 18, 1954.

Mr. David Cobb, Washington, D. C., for appellant.
Mr. Donald B. MacGuineas, Attorney, Department of Justice, of the Bar of the Supreme Court of Illinois, pro hac vice, by special leave of Court, with whom Messrs. Leo A. Rover, U. S. Atty., and Edward H. Hickey, Attorney, Department of Justice, were on the brief, for appellees.
Before EDGERTON, WILBUR K. MILLER, and DANAHER, Circuit Judges.
PER CURIAM.


1
With the aid of readers the appellant, who is blind, passed Civil Service examinations for certain government positions the duties of which he would not have been able to perform without employing readers. The Civil Service Commission, after entering his name on the resulting registers of eligibles, told him his eligibility was being cancelled because of his handicap. He asserted a right to be restored to the registers, and asked for injunctive and declaratory relief. His complaint alleged, among other things, that the cancellation of his eligibility violated 62 Stat. 351, 5 U.S. C.A. § 633(2)9, which forbids the Commission to discriminate against a physically handicapped person "with respect to any position the duties of which, in the opinion of the Civil Service Commission, may be efficiently performed by a person with such a physical handicap * * *."


2
Since the registers to which appellant seeks to be restored have expired under the Commission's usual practice, the District Court rightly dismissed the complaint as moot. The fact that the legal question appellant seeks to raise may recur in the future does not defeat the defense of mootness. Eastern Air Lines, Inc. v. Civil Aeronautics Board, 341 U.S. 901, 71 S.Ct. 613, 95 L.Ed. 1341, reversing 87 U.S.App.D.C. 331, 185 F.2d 426.


3
Affirmed.